Exhibit 2nd Quarter 2008 • Report to Shareholders •Three and six months endedApril 30, 2008 TD Bank Financial Group Reports Second Quarter 2008 Results SECOND QUARTER FINANCIAL HIGHLIGHTS, compared with the second quarter a year ago: • Reported diluted earnings per share1 were $1.12, compared with • Adjusted diluted earnings per share2were $1.32, compared with • Reported net income1was $852 million, compared with $879 million. • Adjusted net income2was $973 million, compared with $995 million. YEAR-TO-DATE FINANCIAL HIGHLIGHTS, six months ended April 30, 2008, compared with the corresponding period a year ago: • Reported diluted earnings per share1were $2.44, compared with • Adjusted diluted earnings per share2were $2.77, compared with • Reported net income1was $1,822 million, compared with $1,800 million. • Adjusted net income2was $2,033 million, compared with $2,004 million. SECOND QUARTER ADJUSTMENTS (ITEMS OF NOTE) The second quarter reported diluted earnings per share figures above include the following items of note: • Amortization of intangibles of $92 million after tax (12 cents per share), compared with $80 million after tax (11 cents per share) in the second quarter last year. • A gain of $1 million after tax due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses, compared with a gain of $7 million after tax (1 cent per share) in the same quarter last year. • Restructuring and integration charges of $30 million after tax (4 cents per share), relating to the acquisition of Commerce Bancorp, Inc. (Commerce) which closed on March 31, 2008. • The reported diluted earnings per share figures above do not include Commerce earnings for the month of April 2008 because there is a one month lag between fiscal quarter ends, while share issuance on close resulted in a one-time negative earnings impact of 4 cents per share. All dollar amounts are expressed in Canadian currency unless otherwise noted. 1 Reported results are prepared in accordance with Canadian generally accepted accounting principles (GAAP). 2 Reported and adjusted results referenced in this press release and Report to Shareholders are explained under the “How the Bank Reports” section. TORONTO, May 28, 2008 - TD Bank Financial Group (TDBFG) today announced its financial results for the second quarter ended April 30, 2008. The quarter reflected solid earnings contributions from TD’s Canadian and U.S. Personal and Commercial Banking segments, while Wholesale Banking results were impacted by challenging financial market conditions. “I would characterize our second quarter as slightly disappointing but quite acceptable in the context of what’s happening in the markets. Our retail businesses in both Canada and the U.S. – which produced more than 90% of our earnings –delivered very solid results this quarter. This shows that we’re competing well in a tougher operating environment,” said Ed Clark, TD Bank Financial Group President and Chief Executive Officer. TD BANK FINANCIAL GROUP ● SECOND QUARTER 2 Page 2 SECOND QUARTER BUSINESS SEGMENT PERFORMANCE Canadian Personal and Commercial Banking TD Canada Trust posted solid earnings of $582 million in the second quarter, up 8% over the same period last year. The quarter was defined by good volume growth across all Canadian Personal and Commercial Banking operating businesses.
